PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/203,349
Filing Date: 28 Nov 2018
Appellant(s): Yoseloff, Mark, L.



__________________
Daniel Salgado
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/30/20 appealing from the Office action mailed 05/01/20.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/01/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 2A Prong One:  Judicial Exception Recited?
Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   The claims recite step limitations of: “after receiving an Ante, at the Ante position”, “distributing two cards from the physical deck of cards to form an initial partial player hand”, “administering three in-round Play events to form a complete player hand, each comprising, absent prior  receipt of a fold from the player: receiving from the player an election selected from an option group consisting of: the fold, and a Play, at one of the three Play positions, selected by the Player from a limited set multiples consisting of 1X, 2X, and 3X the Ante”, “after receiving the election from the player of the Play, distributing an additional card, from the physical deck of cards, designated as a community card”, “after administering the three in-round Play events and forming the complete player hand, resolving all received of the Ante and the Play based on application of the complete player hand to a paytable”, “not comprising distributing any cards for a dealer hand”, etc. are considered acts of human activity or behavior that amount to following rules or instructions.  Rules for playing a wagering card game are drawn to an abstract idea.  In re Smith, 815 F.3d at 819 (Fed. Cir. 2016).
Also, other than reciting the claimed physical elements of “a physical deck of cards initially comprising 52 physical playing cards”, “a physical table layout designating player positions and a dealer position”, each of the player positions visually defining an Ante position and three Play positions”, “at least one physical token as an Ante” and “a paytable displayed on a surface of the table”, nothing in the claims preclude the above recited step limitations from practically being performed in the human mind.  For example, the claims encompass players mentally observing “the player reviews the initial partial hand”, “a first community card”, “a second community card”, and “a third community card”.  The claims also encompass players mentally judging and evaluating whether to “fold, and a first Play…..”, “fold, and a second Play……”, “fold and a second Play……”, “fold, and a third Play……”.  The claims also encompass players mentally calculating “an amount from a limited set of third Play multiples consisting of 1x, 2x, and 3x the Ante and “resolving, against only a paytable, all received of the Ante, the first Play, the second Play, and the third Play.  These step limitations are a mental process which is considered abstract and not patentable.  Halliburton v. Walker, 73 USPQ 75.

Step 2A, Prong Two:  Integrated into a Practical Application?
This judicial exception is not integrated into a practical application because the claimed “a physical deck of cards initially comprising 52 physical playing cards”, “a physical table layout designating player positions and a dealer position”, “each of the player positions visually defining an Ante position and three Play positions”, “at least one physical token as an Ante” and “a paytable displayed on a surface of the table” are recited at a high level of generality.  The step limitations recited above are no more than mere instructions to apply the exception using the generic claimed structure of “a physical deck of cards initially comprising 52 physical playing cards”, “a physical table layout designating player these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  See MPEP 2106.05(e). 

Step 2B:  Is there something else in the claims that ensure that they are directed to “significantly more” than patent-ineligible concept?
Claim 1-19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed “a physical deck of cards initially comprising 52 physical playing cards”, “a physical table layout designating player positions and a dealer position”, each of the player positions visually defining an Ante position and three Play positions”, “at least one physical token as an Ante” and “a paytable displayed on a surface of the table” do not pass the machine-or-transformation test.

                                                   Machine-or-Transformation Test
For a process (method) claim to be statutory subject matter, the process must:
 (1) be tied to another statutory class (such as a particular machine or apparatus), or 
(2) provide transformation of the underlying subject matter (such as an article or materials) to a different state or thing.  
Process claims tied to a machine or apparatus must positively recite the other statutory class (the machine or apparatus) to which it is tied, for example by identifying the machine that accomplishes the method steps.  
transformation must positively recite the subject matter that is being transformed, for example by identifying the material that is being changed to a different state. 
 If the claimed method is determined to be a statutory subject matter eligible process, then it must be determined whether the claimed invention falls within a judicial exception (law of nature, natural phenomena or abstract idea).  If the claimed judicial exception is practically applied, then the claimed invention is statutory.  Practical application can be realized in one of two ways: 
(1)  Does the use of the particular machine or apparatus impose a meaningful limit on the claim’s scope? Does use of the machine or apparatus involve more than insignificant extra-solution activity?  
(2) Does the transformation impose a meaningful limit on the claim’s scope? Does the transformation involve more than insignificant extra-solution activity?   
See Bilski v. Kappos, 130 S. Ct. 3218 (2010).
The claimed invention does not recite a sufficient tie to a machine or apparatus.  The machine or apparatus should implement the process (method steps), and not merely be an object upon which the process operates.  The claims should be clear as to how the machine or apparatus implements the process, rather than simply stating “a machine implemented process”.  The claimed apparatus of “a physical deck of cards initially comprising 52 physical playing cards”, “a physical table layout designating player positions and a dealer position”, each of the player positions visually defining an Ante position and three Play positions”, “at least one physical token as an Ante” and “a paytable displayed on a surface of the table” represent old, well understood conventional elements that do not add significantly more to the claims.  See Alice Corp. v. CLS Bank International, 134 S. Ct. at 2358-59.  As evidence, the patent to De Keller (US 2002/008356) discloses a method of playing a card wagering game comprising a deck of physical playing cards initially comprising 52 physical playing cards, paragraph [0021], a physical table layout 10, Fig. 1A, designating player positions 14 and a dealer position 16, each Scott et al. (US 6,102,402) discloses a method of playing a card wagering game comprising a deck of physical playing cards initially comprising 52 physical playing cards, col. 4, lines 39-41, a physical table layout 10, Fig. 1, designating player positions 30 and a dealer position 80, each of the player positions 30 visually defining an Ante position 34 and three Play positions 36, 38, 40.  A physical token or chip is used as an Ante, col. 4, lines 29-36.  The patent to Hartl (US 2003/0008697) discloses a method of playing a card wagering game comprising a deck of physical playing cards initially comprising 52 physical playing cards, paragraph [0023], a physical table layout Fig. 1, designating player positions 22-27, each of the player positons 22-27 visually defining an Ante position 22 and three Play positions 41, 51, 61 see Fig. 2.  A physical token or chip is used as an Ante, paragraph [0006].  See Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018).  Thus, these elements are old, well-understood and conventional and do not provide any improvement to the game.  The machine or apparatus limitations should make clear that the use of the machine or apparatus in the claimed process imposes a meaningful limit on the claim's scope, and does use a machine involving more than insignificant extra-solution activity, MPEP 2106.05(g). 
Also, there is no transformation in these method claims.  The above claimed step limitations do not transform the “a physical deck of cards initially comprising 52 physical playing cards”, “a physical table layout designating player positions and a dealer position”, each of the player positions visually defining an Ante position and three Play positions”, “at least one physical token as an Ante” and “a paytable displayed on a surface of the table” into a different state or thing.  These additional elements remain physically the same and do not transform into a different state or thing.  

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeKeller (US 2002/008356) in view of Feola (US 5,762,340), Chamberlain (US 6,270,079), KISS Guide To Gambling and Poitra (US 6,042,118).
	The patent to DeKeller (US 2002/008356) discloses a method of operating a table with a deck of physical playing cards initially comprising 52 physical playing cards, paragraph [0021], a physical table layout 10, Fig. 1A, designating player positions 14 and a dealer position 16, each of the player positions 14 visually defining an Ante position 22 and three Play positions 20a, 20b, 20c.  A physical token or chip is used as an Ante, paragraph [0022], [0024] and [0030].  DeKeller further comprises the steps of: receiving an Ante, at the Ante position associated with a player, paragraph [0022], [0024], [0030], and distributing two cards from the physical deck of cards to form an initial partial player hand, see embodiment in “TABLE 1”, “Format 1”, where “Player Cards” are initially dealt “2 cards, face down”, paragraph [0014].  After the player reviews the initial partial player hand, three in-round Play events is administered.  Each in-round Play comprises receiving from the player an election selected from a group comprising “stand” by making no further wager, and “raise”, Play at one of the three Play positions, paragraph [0033].   After receiving the election from the player of the Play, an additional card, from the to a predetermined paytable of hands preferably related to the familiar ranking of Poker hands”, see paragraph [0036] and TABLE 3.
	The patent to Feola (US 5,762,340) discloses a method of playing table card wagering game with a physical deck of cards.  The steps for playing Feola’s card game include placing an Ante 10 and administering in-round Play events, col. 2, line 66 to col. 3, line 10.  Each in-round Play event includes receiving from the player an election selected from an option group consisting of: folding, and placing a Play wager 20, col. 3, lines 10-25.
	In view of such teaching, it would have been obvious to a person having ordinary skill in the art to modify DeKeller’s card game  by including a fold rule allowing players the option to fold during in-round Play.  This modification would have given the players the option to fold, thereby providing a strategy to limit a player’s losses.
	The patent to Chamberlain (US 6,270,079) teaches that it is known in poker games that have more than one wagering round, to allow the players to place bets “back bets”, that are a multiple of the initial ante.  Chamberlain discloses an embodiment where the second predetermined wager is twice that of the initial wager, col. 3, lines 45-53.
	The publication KISS Guide To Gambling, cited in the Appellant’s IDS filed 11/29/18, discloses that there is a version of poker called “No-limit” in which a player may bet any amount of chips whenever it is his or her turn to bet.  Clearly, betting on any amount of chips includes a range of amounts comprising 1x, 2x, 3x, etc. of the ante.

	The patent to Poitra (US 6,042,118) discloses a method of playing a card wagering game comprising a deck of physical playing cards initially comprising  52 physical playing cards, a physical table layout 10 designating player positions 12 and a dealer position 14, each player position 12 visually defining a wagering area 30.  Tokens or chips 18 are used for wagering.  Poitra further includes a paytable 40 displayed on a surface 16 of a table 10, see col. 2, lines 43-44, col.3, lines 7-29 and see Fig. 1.
	In view of such teaching, it would have been obvious to a person having ordinary skill in the art to modify DeKeller’s claimed method of operating a table by displaying DeKeller’s paytable “TABLE 3” shown in paragraph [0036] to the surface 10 of DeKeller’s table, Fig. 1.  This modification would have provided a quick and convenient way of determining the payoffs of each winning player.

	Concerning claims 2, 7 and 16, DeKeller does not disclose distributing any cards for a dealer hand.
	In regard to claims 3, 4, 5, 8, 10, 11 and 17-19, DeKeller comprises a paytable “TABLE 3” that defines five-card winning hand rankings including a winning combination of two cards “Two Pair”.  “TABLE 3” also defines a plurality of odds-based payouts.
	Regarding claim 13, the Applicant is referred to the teaching of Chamberlain  and KISS Guide To Gambling  recited above.
.

(2) Response to Argument
In arguments regarding the 35 U.S.C. § 101 rejection, the Appellent has argued that “The claimed methods are not directed abstract ideas because they involve new and useful variations in the method of operating a table played with a particular machine (e.g. the “Ante” and the “Play” are performed using the “layout” of the table) and which transforms the underlying subject matter to a different state or thing (e.g., the “resolving” and the “Ante and Play” “based on application of the complete player hand to a paytable displayed on a surface of the table”), which is an advance in the technical field of wagering game administration via a physical table.  Such concrete, specific actions, which involve the manipulation, selection, and arrangement of physical objects via a physical table (e.g. the “Ante” and the “Play” can only be performed using the particular table layout “illustrated to define at least one player position with an Ante position and three Play positions”) cannot be reasonably viewed as a mental process, mathematical algorithm, or fundamental, basic, and conventional business practices”.
The Examiner disagrees, the claimed “table layout designating player positions and a dealer position” and “each of the player positions visually defining an Ante position and three Play positions” is a machine, but it does not impose a meaningful limit on the claim's scope.  As previously discussed in the 101 rejection above, the patents to De Keller (US 2002/008356), Scott et al. (US 6,102,402) and Hartl (US 2003/0008697) all disclose table layouts designating player positions and a dealer position, each of the player positions visually define an Ante position and three Play positions.  The claimed method steps can be performed using any of these other table layouts.  Furthermore, the claimed method steps do not necessarily need to be performed on table at all.  Any unmarked surface would have been does not add “significantly more” to the claimed invention, and only provide insignificant extra-solution activity, MPEP 2106.05(g).   
Also in the arguments regarding the 35 U.S.C. § 101 rejection, the Appellent has argued “The method of operating the table provides transformation of an “Ante” and “Play” to different states via the specific elements of the claim (e.g. “resolving all received of the Ante and the Play based on application of the complete player hand to a paytable displayed on a surface of the table”)”.
The Examiner disagrees, there is no transformation in the method claims.  While the claimed method steps are being performed, the “deck of cards and betting “tokens” only move from one place to another, to and from the “player positions”, “Ante positions” and “three Play positions”.  The “player positions”, “Ante positions” and “three Play positions” remain stationary.  Thus, the “table layout”, the “deck of cards”, the “player positions”, the “Ante positions”, the “three Play positions” and the “tokens” remain physically the same and do not transform in to a different state or thing.
In arguments regarding the 35 U.S.C. § 103 rejections, the Appellant has argued “DeKeller states that an intended purposes of its invention is that “Casino operators would welcome an innovation that results in an increase of the amount wagered” (DeKeller, para [0009], emphasis added).  DeKeller offers a different set of options than claim 1’s “option group consisting of….the fold….and Play” (see DeKeller, para. [0033] showing options of only “stand” or “raise”).  If DeKeller were modified with Feola’s option to “fold”, then a player would “fold”, thus leaving the playing round entirely, thus causing the player to increase of the amount wagered” (DeKeller, supra [0009])”. 
The Examiner takes the position that the Appellant is narrowly interpreting DeKeller’s intended purpose.   The Appellant’s reasoning that if DeKeller were modified to have the option group consisting of…..the fold……and a Play, then a player would “fold”, thus leaving the playing round entirely, and causing the player to not increase and amount wagered, simply amounts to a general allegation.  The Appellant provides no evidence showing that the option group consisting of…..the fold……and a Play would cause a player to not increase an amount wagered.   Furthermore, knowing that if a player decided to fold, he/she would automatically lose wagers.  Therefore it would seem likely that the player would tend to choose the option to place a Play wager thereby allowing the player to stay in the game giving the player a perceived opportunity to win.  Thus, the fold option would tempt players to lean toward selecting the option to place a Play wager increasing of the amount wagered.
Also in the arguments regarding the 35 U.S.C. § 103 rejection, the Appellent has argued “DeKeller cannot be modified to resolve an ante wager “based on application” “to a paytable” (as recited in claim 1) because DeKeller resolves the ante wager based on comparison of the player’s hand to another’s hand, not to a paytable” and “DeKeller expressly teaches that its “Ante wagers are won by the player with the highest ranking hand…….”  The Appellant continues by arguing “Consequently, because DeKeller’s ante wagers are resolved based on comparison of the player’s hand to another’s hand, then DeKeller cannot be modified to resolve ante wager “based on application” “to a paytable” as recited in claim 1.  In other words, the combination of Poitra would completely change the method of resolving bets in DeKeller in a way that expressly teaches against the modification (e.g., DeKeller cannot resolve ante wagers based on a paytable because it must instead resolve the ante wagers based on 
 The Examiner takes the position that the Appellant is arguing against the DeKeller and Poitra references individually.  Poitra reference was cited as teaching that it is known in the card wagering game art to display a paytable 40 directly on a surface 16 of a table.  The Examiner’s combination of DeKeller and Poitra has nothing to do with how the Ante wager is resolved.   In response to Appellant's arguments against DeKeller’s and Poitra’s references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, in the Appellant’s argument, the Appellant is merely substituting one known wagering format (betting against other players) with another (wagering against a paytable).  The Appellant is looking at the primary reference, DeKeller, too narrowly as this reference does not disclose that paytables cannot be used.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BENJAMIN LAYNO/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        
Conferees:
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711      
                                                                                                                                                                                                  /JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal